Title: From Thomas Jefferson to Berenger de Beaufain, 18 December 1787
From: Jefferson, Thomas
To: Beaufain, Berenger de



Monsieur
à Paris ce 18me. Decembre 1787.

Je viens de recevoir l’honneur de votre lettre du 7me courant, et j’ai celui de vous informer que pour expulser la personne qui a usurpé vos possessions en Caroline ou dans la Georgie il faudra ou envoyer quelqu’un la bas, muni de pleins pouvoirs de votre part pour intenter les procès necessaires pour cet effet, ou d’en munir quelqu’un sur le lieu. Mais dans le dernier cas il faudra etre sur que la personne a laquelle vous vous adressez consentira de se charger de vos affaires. Il n’est pas probable que Monsr. Laurens ou Monsieur John Rutledge consentiront de s’en charger, parce que le premier n’a pas eté jamais de la robe et il y a longtems que le dernier a cessé de l’etre: et ce n’est pas qu’aux gens de la robe qu’appartiennent ces affaires là. Si M. Boomer Graves est le Consul de votre nation en Caroline et la Georgie, en le munissant de vos pleins pouvoirs, et en priant votre gouvernement de le charger de la poursuite de vos affaires, il pourroit bien les faire. Mais toutefois il me paroit meilleur d’y envoyer un de vos fils ou quelque autre personne fidele. Vous n’oublierez pas de le munir de vos titres. Si je pourrois vous etre utile en faisant passer vos lettres là bas je le ferai avec plaisir, ayant l’honneur d’etre avec beaucoup de consideration Monsieur votre très humble et très obeissant serviteur,

Th: Jefferson

